Case: 5:13-cv-00005-DLB Doc #: 138 Filed: 05/03/19 Page: 1 of 3 - Page ID#: 1141




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                 AT LEXINGTON

CIVIL ACTION NO. 13-5-DLB

JULIAN SHULMAN                                                                 PLAINTIFF


vs.                                       ORDER


AMAZON.COM.KYDC LLC et al.                                                  DEFENDANTS

                        * *   * *   * *   * *       * *   * *   * *   * *

       This matter is before the Court on Plaintiff’s renewed attempt—against the express

Orders of this Court—to challenge the dismissal of this civil action. On April 20, 2015, the

Court entered a Memorandum Opinion and Order granting Defendants’ Motion for

Summary Judgment (Doc. # 72), and this civil suit was dismissed. (Docs. # 100 and 101).

Over the following three years, Shulman “waged an unrelenting attack on that

Memorandum Opinion and Order, seeking relief from this Court, the United States Court

of Appeals for the Sixth Circuit, and the United States Supreme Court.” See (Doc. # 134

at 3). “Despite his lack of success at all levels of the federal-court system,” see id., on

January 12, 2018, Plaintiff filed a Motion for Relief from Judgment, wherein he asked the

Court to consider and reverse its ruling. (Doc. # 132). The Court denied Plaintiff’s Motion

for Relief from Judgment and ordered that “Plaintiff Julian Shulman is prohibited from

filing any additional motions” challenging the Court’s Memorandum Opinion and Order

granting summary judgment “without first obtaining leave to file such a motion from this

Court.” (Doc. # 134).




                                                1
Case: 5:13-cv-00005-DLB Doc #: 138 Filed: 05/03/19 Page: 2 of 3 - Page ID#: 1142




       On March 26, 2019, Shulman moved for permission to file an additional motion

seeking relief from the Court regarding the denial of his Motion for Relief from Judgment.

(Doc. # 135) (citing Doc. # 132). On April 2, 2019, the Court entered an Order denying

permission and further prohibiting Plaintiff Julian Shulman from filing any further material

in this civil action. (Doc. # 137). The Court explained that Shulman once again sought

to relitigate the same underlying issues adjudicated in the Memorandum Opinion and

Order (Doc. # 100), this time on the grounds that he “submitted the wrong email” in

discovery in the underlying proceedings. (Doc. # 137) (citing Doc. # 135). Citing the

public policy favoring “finality of judgments and termination of litigation,” the Court found

that the “new evidence” Shulman sought to rely upon was admittedly available in the

underlying proceedings, and therefore the fact that Shulman failed to make use of it in the

course of litigation fell short of meeting his burden to establish grounds for the

extraordinary relief under Rule 60(b) of the Federal Rules of Civil Procedure by clear and

convincing evidence. (Doc. # 137) (citing Blue Diamond Coal Co. v. Trustees of UMWA

Combined Benefit Fund, 249 F.3d 519, 524 (6th Cir. 2001); Zucker v. City of Farmington

Hills, 643 F. App’x 555, 562 (6th Cir. 2016); Info-Hold, Inc. v. Sound Merch., Inc., 538

F.3d 448, 454 (6th Cir. 2008)).

       Against this procedural backdrop, on May 2, 2019, Shulman sought to file a Notice

of Appeal of the Court’s April 2, 2019 Order (Doc. # 137), attached hereto. Shulman’s

request ignores that he is prohibited from any further filings without obtaining leave of

Court. See (Docs. # 134 and 137). Further, Shulman’s Notice of Appeal is meritless, as

the Court’s April 2, 2019 ruling was not a final and appealable order. (Doc. # 137). See

Simpson v. Chicken of the Sea, No. 12-CV-2363-JPM-tmp, 2013 WL 11765607, at *1 n.1



                                             2
Case: 5:13-cv-00005-DLB Doc #: 138 Filed: 05/03/19 Page: 3 of 3 - Page ID#: 1143




(W.D. Tenn. Mar. 5, 2013) (citing Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742 (1976)

(“Under 28 U.S.C. § 1291, courts of appeals have jurisdiction only over final decisions of

the district courts and “[a]n appeal taken from a non-final order is beyond the appellate

court’s jurisdiction and must be dismissed.”)). See also Knafel v. Pepsi Cola Bottlers of

Akron, Inc., 850 F.2d 1155, 1159 (6th Cir. 1988) (defining a final judgment as “one which

ends the litigation on the merits and leaves nothing for the court to do but execute the

judgment.”).

       Accordingly, the Court being otherwise sufficiently advised,

       IT IS ORDERED as follows:

       (1)     Shulman’s proposed Notice of Appeal shall be filed of record as an

attachment to this Order; and

       (2)     Shulman’s attempt to appeal this Court’s April 2, 2019 Order (Doc. # 137)

is DENIED.

       This 3rd day of May, 2019.




K:\DATA\ORDERS\Lexington\2013\13-5 Order Denying Relief.docx




                                              3
